UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 31, 2014 CLEAN DIESEL TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-33710 06-1393453 (State or Other Jurisdictionof Incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 4567 Telephone Road, Suite 100 Ventura, California, 93003 (Address of Principal Executive Offices) (Zip Code) (805) 639-9458 (Registrants telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item2.02 Results of Operations and Financial Condition. On March 31, 2014, Clean Diesel Technologies, Inc. reported its results for the fourth quarter and fiscal year ended 2013. The press release dated March 31, 2014 is furnished as Exhibit 99.1 hereto. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description of Exhibits 99.1 Press Release dated March 31, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEAN DIESEL TECHNOLOGIES, INC. March 31, 2014 By: /s/Nikhil A. Mehta Name:Nikhil A. Mehta Title: Member of the Interim Office of the Chief Executive Officer and Chief Financial Officer 3
